Citation Nr: 0632455	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include as due to asbestos exposure.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  This case was remanded by the Board 
in September 2004 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's lung condition is related to his military service, 
to include asbestos exposure.

2.  The medical evidence of record does not show that the 
veteran's heart condition is related to his military service, 
or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A lung condition was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A heart condition was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A heart condition is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims on appeal, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in May 2002 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in February 2005, subsequent to remand.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any lung or heart 
conditions.

A June 1991 private medical examination report stated that 
the veteran had a history of chronic obstructive lung 
disease, also referred to as chronic obstructive pulmonary 
disease (COPD), and that he had quit smoking one week before.  
The report noted that the veteran had some chest discomfort 
with coughing and that he had a history of hypertension, but 
no myocardial infarctions, palpitations, or edema.  The 
report stated that the veteran had had a heart test in 1990 
and chest pain 5 or 6 years before.  On physical examination, 
the veteran had decreased breath sounds bilaterally with 
rales and rhonchi, regular heart rhythm with no murmur heard, 
no clinical evidence of cardiomegaly, and distant heart 
sounds.  The impression was pneumonia, emphysema, and 
hypertension.

A July 1992 private medical examination report sated that the 
veteran had a history of COPD and had quit smoking 11 months 
before.  The review of symptoms stated, in part, that the 
veteran had chest pains with coughing.  On physical 
examination, the veteran had rales and rhonchi bilaterally 
with decreased breath sounds, regular heart rhythm with no 
murmur heard, and no clinical evidence of cardiomegaly.  The 
assessment was pneumonia, severe COPD, history of Bell's 
palsy, history of renal calculi, and history of hypertension.  
The Board notes that COPD and other lung conditions have been 
consistently diagnosed since July 1992.

An April 1998 private x-ray examination report stated that 
the veteran had a history of respiratory failure and was on a 
respirator.  The report stated that the veteran's heart was 
mildly enlarged with vascular congestion and worsening 
interstitial change in the lungs appearing to represent 
development of heart failure or fluid overload.  The 
impression was mild heart failure.

A November 1998 private medical examination report stated 
that the veteran had been a long term smoker until one year 
previously and that he had smoked a pack of cigarettes a day 
for at least 50 years.  On physical examination, the veteran 
had marked decreased breath sounds with scattered rales 
bilaterally and a regular heart rhythm with a grade 2/6 
systolic murmur which did not radiate to the neck.  The 
impression was, in part, aortic stenosis, mild congestive 
heart failure, hypertension, and severe emphysema.  
Congestive heart failure and other heart conditions have been 
consistently diagnosed since November 1998.

In an August 2002 statement, the veteran stated that 
"[p]ossible asbestos exposure would have occurred by 
breathing airborne fibers while fighting fires, entering 
smoke filled structures, salvaging items, etc."  He further 
stated that the "lack of precautions and safety devices can 
be attributed to the cause of . . . the lung and heart 
damage."

An April 2004 letter from a private physician stated that

I am currently [the veteran's] Primary 
Care Physician and have been since 
October of 2001.  [The veteran] has 
multiple medical problems including 
coronary artery disease with aortic 
stenosis for which he has had bypass 
grafting, atrial fibrillation, history of 
possible [transient ischemic attack], as 
well as congestive heart failure.  He 
also has oxygen-dependent [COPD].

While [the veteran] was in the military 
service, he functioned in the capacity of 
a fire fighter and a mechanic.  Although 
I do not feel that this caused his 
[COPD], I do think that combined with his 
smoking [it] has been a contributing 
factor.  It is well documented that in 
individuals who have [COPD] and have a 
second risk factor such as in this case, 
exposure to toxic fumes from fire 
fighting that the COPD can be 
exaggerated.

In a transcript of a May 2004 videoconference hearing before 
the Board, the veteran testified that the Army sent him to a 
technical school for mechanics and then to a fire department 
in Alaska.  He further stated that he was assigned as a 
firefighter in Alaska for almost a year and was involved in 
three big fires and two or three smaller fires, including a 
mess hall, a warehouse, and a bunkhouse.  The veteran 
testified that he did not have any type of breathing 
apparatus, gas mask, or any similar device and breathed in 
the fumes from the fires.  He also reported that he was first 
diagnosed with a heart or lung disorder in 1980, but had been 
noticing symptoms prior to that time.  The veteran stated 
that he was also exposed to fumes from gas and vehicles while 
in technical school during his military service.  The veteran 
further testified that his heart condition was not related to 
service and that he was contending that his heart condition 
was caused by his lung condition.

A May 2005 VA respiratory examination report stated that the 
veteran's claims file had been reviewed.  The report stated 
that review of history and records showed that the veteran 
was diagnosed with COPD in approximately 1992 or 1993 and 
that he began having symptoms of lung problems and sought 
medical attention in the 1980s.  On physical examination, the 
veteran had supplemental oxygen on, was somewhat tachypneic 
with a respiration rate of 22, and his breath sounds per 
auscultation were distant with some scattered rhonchi 
throughout.  The diagnosis was severe COPD.  The report 
commented that

Regarding the issue [of whether his lung 
condition] may be caused or aggravated by 
the military service, which included 
duties as a mechanic and/or fire fighter, 
I took the following into consideration:  
This veteran does have a history of 
serving as a fire fighter while in the 
military.  This was over a span of 
approximately one year.  It is noted that 
the veteran participated in fire fighting 
approximately five to six fires during 
that time, three of which were considered 
large, where two or three of them were 
considered small fires.  The veteran's 
history [and] the medical records [are] 
silent for any evidence to suggest any 
acute pulmonary injury that occurred 
during the fighting of any of these 
fires.  He reports no hospitalizations, 
sick call or being treated for any 
pulmonary or respiratory illnesses or 
injuries as a result of fire fighting 
during his time in the military.  It is 
noted as well that the veteran has at 
least a 50-pack year smoking history.  
Furthermore, the veteran first was 
apparently seen by a physician in the 
1980s for his symptoms of a respiratory 
problem and was diagnosed per the 
veteran's history in the 1992, 1993 
timeframe with COPD.  Based on this 
information, it is my opinion that the 
veteran's current lung condition is at 
least as likely as not secondary to his 
smoking history.

Regarding the veteran's military service 
and if it was the cause or an aggravation 
of his current lung condition, it is my 
opinion that it is less as likely that 
the veteran's current lung condition was 
caused by or aggravated by his service in 
the military.  Reasons and basis for this 
opinion are outlined above.  
Additionally, regarding the issue of 
aggravation and the physician's statement 
of [the private physician] dated [in 
April 2004] regarding aggravation of the 
condition, it is my opinion that in 
absence of evidence of acute pulmonary 
injury and given the relatively short 
period of exposure to possible inhalation 
of fumes from the 1946 to 1947 timeframe, 
and given his extensive smoking history, 
I again state that my opinion is that it 
is less as likely that the veteran's 
current pulmonary condition is a result 
of his military service and service as a 
fire fighter and/or mechanic.

A May 2005 VA heart examination report stated that the 
veteran had a history of coronary artery disease and had had 
a 2-vessel coronary bypass graft and aortic valve replacement 
in September 2001.  On physical examination, the veteran's 
neck was supple with jugular venous distension present, no 
carotid bruits, an audible radiating murmur to the carotid 
body, and normal upstrokes.  The veteran's heart rate and 
rhythm were regular with a systolic ejection murmur at the 
right second intercostal space apparent and a soft apical 
systolic murmur consistent with regurgitation.  The 
impression was, in part, coronary artery disease and atrial 
fibrillation.  The report stated that the veteran's

progression of coronary artery disease is 
consistent with his underlying risk 
factors including hypertension, 
hyperlipidemia, [and] tobacco abuse 
history. . . .  It is uncertain that his 
exposure in [the] military would 
contribute to his progression of coronary 
artery disease; however, it is the 
opinion, that this is a minor player in 
his coronary artery disease progression 
since tobacco, hypertension, and 
hyperlipidemia are major risk factors for 
progression of coronary artery disease, 
as is age.  Age would be his largest 
predictive factor for developing coronary 
artery disease. . . .  I do believe that 
his aortic valve, which was replaced 
secondary to aortic stenosis, is [due to] 
the process of aging and not related to 
his military exposure or tour of duty.

The examiner concluded that the veteran's coronary artery 
disease was secondary to his coronary disease risk factors 
including hypertension, hyperlipidemia, and tobacco abuse.  
The report also concluded that the veteran's lung disability 
was a minor player in his progression of coronary artery 
disease "(less than 50%/50% probability)" and that aortic 
stenosis was not secondary to lung dysfunction or military 
service and was related to the aging process.

The preponderance of the competent medical evidence of record 
does not show that the veteran's current lung condition is 
related to his active military service.  While the veteran 
has a current diagnosis of COPD along with other lung 
disorders, there is no medical evidence of record that 
diagnose a lung disorder prior to 1990, over 42 years after 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

Furthermore, the preponderance of the evidence shows that the 
veteran's currently diagnosed lung condition is related to 
his long-term history of smoking.  The April 2004 letter from 
a private physician specifically stated that the veteran's 
military service was not felt to be the cause of his COPD.  
While the private physician stated that the veteran's 
military service was a contributing factor to his COPD, the 
physician specifically noted the veteran's long-term history 
of smoking as the cause, to which his military service was 
contributory.  Importantly, there is no evidence that the 
private physician reviewed the veteran's service medical 
records and there are no specific medical sources cited to 
support the opinion.  Accordingly, the Board finds that this 
opinion is entitled to low probative weight.  

In contrast, the May 2005 VA respiratory examination report 
noted that the veteran's service medical records and claims 
file were reviewed.  The report found that the veteran's lung 
conditions were "at least as likely as not" caused by his 
smoking and "less likely" that they were caused or 
aggravated by his military service.  The reasons given for 
this opinion were that the veteran was not seen for symptoms 
of a respiratory condition until the 1980s and the possible 
period of exposure to fumes was relatively brief in 
comparison with an extensive smoking history.  As this 
opinion was concluded after a full examination of the 
veteran's service medical records and was based on the 
evidence currently of record, the Board finds that it is 
entitled to high probative weight.  Accordingly, the 
preponderance of the evidence shows that the veteran's 
currently diagnosed lung condition is not related to his 
active military service.

Regarding the veteran's claim of asbestos exposure, the 
medical evidence of record does not establish that the 
veteran has an asbestos-related respiratory disorder.  
Specifically, asbestos-related respiratory disorders are 
"restrictive" lung disorders; the veteran has been diagnosed 
with an "obstructive" lung disorder.  See VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (b).  Furthermore, there is no medical 
evidence which in any way relates the veteran's COPD or any 
other respiratory or pulmonary disorder to any asbestos 
exposure during military service.  With no evidence of any 
current asbestos-related disability that is related to his 
military service, service connection for a lung condition, to 
include as due to asbestos exposure, is not warranted.  See 
Id. at Subsection (h).

The evidence of record does not show that the veteran's 
current heart condition is related to active military 
service.  While the veteran has a current diagnosis of 
coronary artery disease along with other heart disorders, 
there is no medical evidence of record that diagnoses any 
heart disorder prior to April 1998, over 50 years after 
separation from active duty.  See Mense, 1 Vet. App. at 356.

Furthermore, the May 2005 VA heart examination report 
concluded that the veteran's coronary artery disease was 
secondary to his risk factors of hypertension, 
hyperlipidemia, and tobacco abuse, and that the veteran's 
aortic stenosis was related to the aging process.  The VA 
examiner also concluded that the lung disability was a 
"minor player" in the veteran's "progression of coronary 
artery disease (less than 50%/50% probability) caused by or 
secondary to lung dysfunction."  Regardless, service 
connection for a heart condition is not warranted secondary 
to a lung condition because, as noted above, service 
connection has not been established for a lung condition.  
See 38 C.F.R. § 3.310(a).

The veteran's statements alone are not sufficient to prove 
that his lung condition and heart condition were caused by 
active military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that his military service caused his lung 
condition over 42 years later and his heart condition over 50 
years later.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, service connection for a heart condition and a 
lung condition is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lung condition, to include as due to 
asbestos exposure, is denied.

Service connection for a heart condition, to include as 
secondary to a lung condition, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


